FILED
                           NOT FOR PUBLICATION                              APR 19 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   16-30171

              Plaintiff-Appellee,                D.C. No. 9:16-cr-00003-DLC

 v.
                                                 MEMORANDUM*
SEAN PATRICK SCHRAMMECK,

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                    Dana L. Christensen, Chief Judge, Presiding

                            Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

      Sean Patrick Schrammeck appeals from the district court’s judgment and

challenges his guilty-plea conviction and 60-month-and-one-day sentence for

conspiracy to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1)

and 846. Pursuant to Anders v. California, 386 U.S. 738 (1967), Schrammeck’s

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
counsel has filed a brief stating that there are no grounds for relief, along with a

motion to withdraw as counsel of record. We have considered Schrammeck’s pro

se supplemental brief, which the Clerk is instructed to file. No answering brief has

been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief as to Schrammeck’s

conviction. We accordingly affirm Schrammeck’s conviction.

      Schrammeck waived the right to appeal his sentence. Because the record

discloses no arguable issue as to the validity of the sentencing waiver, we dismiss

Schrammeck’s appeal as to his sentence. See United States v. Watson, 582 F.3d
974, 986-88 (9th Cir. 2009).

      In his pro se supplemental brief, Schrammeck contends that his trial counsel

provided ineffective assistance. Schrammeck’s claim, which is based on an alleged

conflict of interest arising out of trial counsel’s bar membership, is meritless.

      Counsel’s motion to withdraw is GRANTED. Schrammeck’s pro se motion

for appointment of new counsel and to stay these proceedings pending appointment

of new counsel is DENIED.

      AFFIRMED in part; DISMISSED in part.




                                           2                                        16-30171